IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BANK OF AMERICA, N.A., SUCCESSOR         : No. 954 MAL 2015
BY MERGER TO BAC HOME LOANS              :
SERVICING, LP,                           :
                                         : Petition for Allowance of Appeal from
                 Respondent              : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
HARRY DARBY,                             :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.